Name: Decision of the EEA Joint Committee No 54/95 of 22 June 1995 amending Annex XVII to the EEA Agreement (Intellectual property)
 Type: Decision
 Subject Matter: civil law;  research and intellectual property;  European construction;  electronics and electrical engineering
 Date Published: 1996-06-13

 13.6.1996 EN Official Journal of the European Communities L 140/50 DECISION OF THE EEA JOINT COMMITTEE No 54/95 of 22 June 1995 amending Annex XVII to the EEA Agreement (Intellectual property) THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, amended by the Protocol adjusting the Agreement, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XVII to the Agreement was last amended by Decision of the EEA Joint Committee No 10/95 (1); Whereas Council Decision 94/700/EC of 24 October 1994 on the extension of the legal protection of topographies of semiconductor products to persons from Canada (2) is to be incorporated into the Agreement; Whereas Council Decision 94/828/EC of 19 December 1994 on the extension of the legal protection of topographies of semiconductor products to persons from certain territories (3) is to be incorporated into the Agreement; Whereas Council Decision 94/824/EC of 22 December 1994 on the extension of the legal protection of topographies of semiconductor products to persons from a Member of the World Trade Organization (4) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following points shall be inserted after point 3f (Council Decision 94/373/EC) in Annex XVII to the Agreement: 3g. 394 D 0700: Council Decision 94/700/EC of 24 October 1994 on the extension of the legal protection of topographies of semiconductor products to persons from Canada (OJ No L 284, 1. 11. 1994, p. 61). 3h. 394 D 0828: Council Decision 94/828/EC of 19 December 1994 on the extension of the legal protection of topographies of semiconductor products to persons from certain territories (OJ No L 351, 31. 12. 1994, p. 12). 3i. 394 D 0824: Council Decision 94/824/EC of 22 December 1994 on the extension of the legal protection of topographies of semiconductor products to persons from a Member of the World Trade Organization (OJ No L 349, 31. 12. 1994, p. 201). Article 2 The texts of Decision 94/700/EC, Decision 94/828/EC and Decision 94/824/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 July 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section and the EEA Supplement to the Official Journal of the European Communities. Done at Brussels, 22 June 1995. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 47, 2. 3. 1995, p. 30. (2) OJ No L 284, 1. 11. 1994, p. 61. (3) OJ No L 351, 31. 12. 1994, p. 12. (4) OJ No L 349, 31. 12. 1994, p. 201.